Digitally signed by
                                                                        Reporter of Decisions
                                                                        Reason: I attest to the
                       Illinois Official Reports                        accuracy and
                                                                        integrity of this
                                                                        document
                              Appellate Court                           Date: 2017.10.31
                                                                        09:27:28 -05'00'




                    People v. Hall, 2017 IL App (3d) 160541



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           CHARLES J. HALL, Defendant-Appellant.



District & No.    Third District
                  Docket No. 3-16-0541



Filed             September 14, 2017



Decision Under    Appeal from the Circuit Court of Rock Island County, No. 06-CF-886;
Review            the Hon. Frank R. Fuhr, Judge, presiding.



Judgment          Affirmed.


Counsel on        Nathaniel A. Nieman, of Nieman Law Group, of Moline, for
Appeal            appellant.

                  John L. McGehee, State’s Attorney, of Rock Island (Patrick Delfino,
                  Lawrence M. Bauer, and Thomas D. Arado, of State’s Attorneys
                  Appellate Prosecutor’s Office, of counsel), for the People.



Panel             JUSTICE O’BRIEN delivered the judgment of the court, with
                  opinion.
                  Justices Carter and Schmidt concurred in the judgment and opinion.
                                             OPINION

¶1       Defendant, Charles J. Hall, appeals the order of the circuit court of Rock Island County
     denying his petition for discharge or conditional release upon finding that defendant was still
     a sexually dangerous person. We affirm.

¶2                                              FACTS
¶3       Defendant was charged with aggravated criminal sexual abuse (720 ILCS
     5/12-16(c)(1)(i) (West 2004)) in that defendant fondled the genitals of B.P. B.P. was 10 years
     old at the time of the offense, and defendant was 19 years old.
¶4       On October 11, 2006, the State filed a petition to proceed under the Sexually Dangerous
     Persons Act (Act) (725 ILCS 205/0.01 et seq. (West 2006)). The petition alleged that
     defendant admitted to fondling the genitals of the victim in the instant case. The petition also
     alleged that defendant committed several prior offenses. Defendant admitted the allegations
     in the petition. Two psychiatrists evaluated defendant and opined that he was sexually
     dangerous. Defendant stipulated to the contents of the psychiatric evaluations. On
     November 17, 2006, the court ordered that defendant be committed to the Department of
     Corrections (DOC) for treatment pursuant to the Act.
¶5       On December 3, 2013, defendant filed a pro se application for release or conditional
     discharge. The court appointed counsel, and defendant filed a petition for discharge or
     conditional release through counsel.
¶6       A hearing was held on defendant’s petition. The State called Dr. Kristopher Clounch, a
     clinical psychologist, as its only witness. Clounch testified that he performed a psychological
     evaluation of defendant. In preparing his evaluation, Clounch reviewed defendant’s past
     evaluations, police reports, and current treatment records. Clounch also communicated with
     defendant’s treatment therapist and interviewed defendant. A written report of Clounch’s
     evaluation of defendant—which was prepared approximately 13 months before the
     hearing—was admitted into evidence.
¶7       Clounch testified that some of the things defendant told him during the interview were
     significantly different than what defendant said in prior reports. Defendant denied some of
     the information he provided in the past concerning his prior sex offenses and deviant sexual
     interests. Specifically, defendant denied having sexual fantasies about children, having
     violent sexual fantasies, and committing the offense he was charged with in the instant case.
¶8       Clounch stated that defendant was adjudicated a juvenile delinquent in 2001 for
     committing the offense of criminal sexual abuse. Defendant was 15 years old, and his victim
     was a 12-year-old girl. The girl reported that defendant kissed her and said he wanted to have
     sex with her. She refused. Defendant then removed his penis from his pants. Defendant
     removed the girl’s pants and fondled her vagina and breasts. Defendant then forced the girl to
     “masturbate his penis.” Defendant admitted to Clounch that he penetrated the girl’s vagina
     with his finger.
¶9       While defendant was on probation for the offense of criminal sexual abuse, he committed
     the offense of residential burglary. Specifically, defendant stole a camcorder from a residence
     and recorded a video of himself masturbating.



                                                -2-
¶ 10       In July 2005, defendant’s parole officer conducted a home visit and discovered
       pornographic materials in defendant’s possession, including a pregnancy magazine that had
       photographs of nude babies. Defendant admitted to his parole officer that he masturbated
       while looking at photographs of the children.
¶ 11       On October 31, 2005, defendant was arrested for violating his parole when he attempted
       to leave his home in a Halloween costume with a bag of candy. Defendant told officers that
       he planned to hand out candy to children, snatch a child, and force the child to perform oral
       sex on him. On December 5, 2005, defendant was arrested for aggravated cruelty to animals
       and sexual contact with an animal. Court records indicated that defendant had killed the
       family cat and masturbated on the cat’s dead body.1
¶ 12       In the instant case, defendant was charged with aggravated criminal sexual abuse for
       having sexual contact with 10-year-old B.P. Defendant’s parole officer observed two male
       children going to the door of defendant’s residence. The officer spoke with the children, who
       said they were there to play with defendant. The officer learned that defendant had wrestled
       with B.P. B.P. told the police that nothing happened during the wrestling that he recognized
       as sexual. However, defendant admitted that he rubbed his elbow against B.P.’s penis and
       became sexually aroused. Defendant also told the officers that he believed he was sexually
       dangerous and if he was released without treatment he would likely beat or kill a child for
       sexual pleasure.
¶ 13       Clounch stated that between 2006 and 2007, defendant incurred 16 institutional rule
       violations for breaking prison rules that all inmates are required to follow. These violations
       included failure to report, unauthorized movement, violation of rules, and contraband.
       Defendant incurred a violation for giving false information to an employee when he told a
       prison employee that he performed oral sex on his cellmate. He later admitted that he lied so
       that he would get another cellmate. Defendant also incurred two violations for sexual
       misconduct. On one occasion in April 2007, defendant exposed himself to another inmate.
       On another occasion in November 2007, defendant performed oral sex on another inmate.
¶ 14       Defendant also incurred 80 “tickets” for violation of the rules for the sexually dangerous
       persons program. Many of defendant’s tickets were for missing group therapy, arriving late
       to group therapy, leaving group therapy early, or missing other treatment activities. 2
       Defendant had been placed on probation on 12 occasions and suspended from treatment on
       15 occasions. Since Clounch prepared his written evaluation, defendant incurred 18 more
       tickets, was placed on probation six times, and was suspended from treatment one time.
¶ 15       Defendant was required to attend group therapy once a week for an hour and a half.
       Defendant was in phase one of the treatment program. At the time of Clounch’s written
       evaluation, treatment staff had rated defendant as “unsatisfactory” in all 23 areas on his
       semiannual program evaluation. On defendant’s most recent semiannual evaluation,
       treatment staff rated defendant as “some need for improvement” in the areas of offense
       disclosure and accepting responsibility. Defendant was rated as “considerable need for
       improvement” in 16 areas and “unsatisfactory” in 10 areas.

           1
             The State’s petition to proceed under the Act also alleged that defendant admitted to his parole
       officer that he killed three pet gerbils.
           2
             Clounch’s written report stated that 55 of defendant’s 80 tickets were for missing treatment groups
       and activities. Six tickets were for inappropriate sexual behavior.

                                                       -3-
¶ 16       Defendant’s primary therapist at the time of Clounch’s written report told Clounch that
       defendant was “highly sexualized and indicated that he didn’t care what or who he had sex
       with.” Defendant’s therapist at the time of the hearing stated that defendant had not made
       significant progress and had not discussed his sexual offenses. Rather, when defendant spoke
       in group therapy he often gave updates on his communication with his family.
¶ 17       Other treatment providers described defendant as being “sexualized.” They reported that
       defendant was “provocative and manipulative in his behavior on the unit with other inmates”
       and participated in sexual touching and joking with other inmates as well.
¶ 18       When Clounch interviewed defendant, defendant admitted that he killed a cat and was
       aroused by it. He otherwise denied ever having any deviant arousal or fantasies. Defendant
       did not have a sound understanding of why core issues were addressed in treatment, and he
       had a simplistic understanding of why high-risk situations were important to address in
       treatment. Defendant stated that his only core issue was self-control and that his high-risk
       situations were being around young children, young women, or girls.
¶ 19       Clounch asked defendant about his deviant cycle, and defendant said his only trigger was
       seeing children or seeing young girls on television or in a magazine. When Clounch asked
       defendant how he would avoid his triggers, defendant said he would change the channel on
       the television or dispose of the magazine. Defendant was unable to describe his deviant cycle
       and did not have an understanding of the behaviors, thoughts, and feelings that contributed to
       his sexual offending behavior in the past. This lack of insight made it difficult for him to
       understand what could lead to future offenses.
¶ 20       Clounch diagnosed defendant with the following paraphilic disorders: sexual sadism;
       zoophilia for sexual contact with animals; and pedophilic disorder, sexually attracted to
       males, nonexclusive. The “nonexclusive” referred to the fact that defendant reported being
       attracted to adults as well as children. In discussing defendant’s pedophilic disorder, Clounch
       noted defendant’s prior sex offenses against children and his admission that he masturbated
       while viewing photographs of children in a pregnancy magazine.
¶ 21       Clounch stated that defendant continued to suffer from the mental disorders because
       “[a]ccording to the current understanding of paraphilic disorders, they do not dissipate across
       time.” Clounch opined that an individual with a paraphilic disorder would continue to have
       deviant sexual arousal and/or fantasies for the rest of his or her life. Through treatment,
       however, such an individual could put interventions in place to reduce his or her risk of
       offending in the future.
¶ 22       Clounch used two actuarial measures to assess defendant’s risk of reoffending: the
       Static-99R and the Stable 2007. Defendant’s scores on both assessments indicated that he
       was at a high risk to reoffend. Clounch also testified that the following dynamic risk factors
       applied to defendant: sexual preoccupation, sexual preference for children, emotional
       congruence with children, sexualized violence, multiple paraphilias, lack of an emotionally
       intimate relationship with an adult, and resistance to rules and supervision.
¶ 23       Regarding sexual preoccupation, Clounch noted that defendant had “a significant history
       of frequent arousal and fantasies reported while in the community.” In a five-year period,
       defendant was arrested on four occasions for sexually motivated offenses. Despite being
       arrested and charged for these offenses and participating in treatment, defendant continued to
       reoffend. Since defendant was committed to the DOC, he engaged in sexually inappropriate
       behavior with other inmates in the institution. Defendant told Clounch that the last time he

                                                  -4-
       had sexual contact with another inmate was in 2013. Defendant also had a history of frequent
       masturbation.
¶ 24        Regarding the factor of sexual preference for children, Clounch stated that the research
       indicated that individuals with sexual behavior or fantasies toward children had an increased
       risk to reoffend in the future. Clounch noted that defendant had committed sexual offenses
       against two children and reported having fantasies about sexual activity with children. In the
       past, defendant used photographs of infants for masturbation. Clounch stated that defendant
       reported that he was currently having sexual fantasies about adult females, but this was the
       first time he ever reported having fantasies about adult females. Defendant denied ever
       having sexual contact with an adult female. Clounch stated that defendant previously
       reported in treatment that he had sexual fantasies about adult males and “acted out” with
       several adult males at the institution. However, at the time of Clounch’s interview, defendant
       denied ever having sexual fantasies about children or adult males.
¶ 25        Regarding the factor of emotional congruence with children, Clounch stated that
       defendant told him that he had a history of having friends that were children. Clounch noted
       that defendant had 10-year-old friends when he was 19 years old. Defendant said that
       children were “more like him in that they are on the same mental level that he is.” Defendant
       said that he used to play video games and watch movies with children. The factor of lack of
       emotionally intimate relationships with adults also applied to defendant because he had never
       been married or had significant relationships with adults in the community.
¶ 26        Clounch stated that the factor of sexualized violence applied to defendant because
       defendant previously reported to police officers and a psychologist who interviewed him
       prior to his initial commitment that he would like to beat, choke, or kill a child for sexual
       pleasure. During Clounch’s interview with defendant, defendant said he never had violent
       sexual fantasies and could not remember the prior statements he made to police officers and
       the psychologist.
¶ 27        Regarding the factor of multiple paraphilias, Clounch stated that individuals with more
       than one deviant sexual interest had an increased risk for reoffending in the future. Clounch
       diagnosed defendant with three paraphilias: sexual violence, sex with children, and sexual
       contact with animals.
¶ 28        The factor of resistance to rules and supervision also applied to defendant because
       defendant had “a long history of oppositional behavior beginning in adolescence.” Defendant
       continued to display negative behavior and opposition to participation in treatment during his
       commitment. Clounch stated that individuals who had difficulty abiding by rules and
       opposition to external control or authority figures had a greater risk to reoffend.
¶ 29        Clounch testified that there were three protective factors that reduced an individual’s risk
       to reoffend in the future: (1) advanced age, (2) significant health issues, and (3) significant
       progress in and/or completion of treatment. None of the factors applied to defendant.
¶ 30        Clounch opined that defendant was still a sexually dangerous person. Defendant had
       three paraphilic disorders, which had existed for longer than one year. Defendant had
       criminal propensities to commit sex offenses and had demonstrated propensities toward acts
       of sexual assault or molestation of children. Clounch opined that defendant was substantially
       probable to reoffend in the future due to defendant’s current mental health diagnoses and the
       fact that the risk assessments indicated that he was at a high risk to reoffend. Clounch noted
       that defendant was currently denying a lot of the sexually deviant behavior that he previously

                                                   -5-
       reported, which indicated that he was not addressing his history and behaviors in treatment.
       Clounch opined that defendant had not sufficiently recovered to be placed on conditional
       release because he was still at a high risk to reoffend and had not made sufficient progress in
       treatment to reduce that risk.
¶ 31       Defendant called Dr. Kirk Witherspoon, a licensed clinical psychologist, as a witness.
       Witherspoon conducted a psychological evaluation of defendant where he interviewed
       defendant for over six hours. Witherspoon administered two actuarial assessments: the
       Static-2002R and the Multisample Age-Stratified Table of Sexual Recidivism Rate, or
       MATS-1. Witherspoon did not discuss the results of those assessments. Witherspoon noted
       that defendant was a juvenile when his offenses occurred. Witherspoon said that the research
       showed that the reoffending rates are so low for adolescent sex offenders during adulthood
       that those tools greatly over-predict the risk ratings.
¶ 32       Witherspoon disagreed with the use of the Static-99R assessment because one of the
       factors it considered was whether an individual had lived with someone romantically for two
       years. Witherspoon opined that that factor was unfair to someone who commits an offense
       when he or she is young. Additionally, the Static-99R considered both arrests and
       convictions, whereas Witherspoon believed only convictions should be considered.
       Witherspoon noted that a commitment as a sexually dangerous person is not a conviction.
¶ 33       Witherspoon opined that the semiannual evaluations prepared by defendant’s treatment
       staff were problematic because the people who prepared the evaluations worked in the
       treatment program, which was a conflict of interest. Witherspoon also stated that research
       showed that evaluations of treatment providers “are about as accurate as a coin toss” and “are
       more inaccurate more often than not.”
¶ 34       Witherspoon opined that defendant did not actually have a paraphilia. Regarding
       defendant’s zoophilia diagnosis, Witherspoon stated that defendant’s behavior did not reflect
       a paraphilia per se due to defendant’s lack of ongoing interest in engaging in sexual conduct
       with animals. Rather, Witherspoon opined that defendant’s behavior was “an opportunistic
       act from a teenager suffering from bipolar disorder.”
¶ 35       Witherspoon opined that defendant should be released entirely and did not need oversight
       from the DOC. Rather, defendant needed “some general mental health care to improve his
       social skills and community adjustment and vocational planning.” The court admitted
       Witherspoon’s report into evidence. However, the report is not contained in the record on
       appeal.
¶ 36       Defendant testified that he was in level one of the sexually dangerous persons’ treatment
       program at Big Muddy River Correctional Center. Defendant said he believed treatment had
       helped him somewhat. Defendant had had several different treatment facilitators, and he
       believed that interrupted his treatment. Defendant had group therapy once a week. The last
       two weeks, he did not attend therapy because his cellmate was sick. Defendant had also
       missed therapy in the past because he had “problems with therapists.” Also, sometimes
       defendant “just wasn’t up to” going to therapy because he was frustrated and experiencing
       depression. Defendant tried to participate in some voluntary classes and “almost completed a
       couple.” However, defendant “would basically mess up” and “get kicked out of the group”
       when he was close to completing the class. Defendant did not believe he would be a danger
       to society if he were released.


                                                  -6-
¶ 37       After hearing arguments, the court found that the State proved by clear and convincing
       evidence that defendant remained a sexually dangerous person. The court acknowledged that
       Witherspoon believed defendant was misdiagnosed “in that the acts that there is no question
       occurred were the result of adolescent bipolar disorder.” The court noted, however, that
       Clounch and the psychiatrist who evaluated defendant at the time of his initial commitment
       disagreed with Witherspoon’s diagnosis. The court reasoned that “if Dr. Witherspoon was
       right and the prior acts were just a symptom of a bipolar disorder in an adolescent,
       [defendant] would have easily progressed beyond phase one in treatment.” The court found
       that “the evidence [was] clear and convincing that he does suffer from three different
       paraphilic disorders.” The court found it troubling that defendant killed four to five family
       pets, dressed up in a dog costume on Halloween to go out and try to snatch a child, and
       wrestled with a 10-year-old child for sexual gratification when defendant was 19 years old.
       The court concluded that defendant had not been successfully treated for his mental illness at
       that point.

¶ 38                                          ANALYSIS
¶ 39       Defendant argues that the State failed to prove by clear and convincing evidence that he
       was still a sexually dangerous person. We find that the circuit court did not err in finding that
       defendant was still sexually dangerous, as the opposite conclusion was not clearly apparent.

¶ 40                                       I. Standard of Review
¶ 41       Initially, we hold that the proper standard of review is whether the circuit court’s finding
       was against the manifest weight of the evidence. See People v. Donath, 2013 IL App (3d)
120251, ¶ 38; In re Commitment of Sandry, 367 Ill. App. 3d 949, 978 (2006). “A decision is
       against the manifest weight of the evidence only if an opposite conclusion is clearly
       apparent.” Donath, 2013 IL App (3d) 120251, ¶ 38.
¶ 42       We reject the State’s argument that the proper standard of review is whether, when
       viewing the evidence in the light most favorable to the State, any rational trier of fact could
       have found by clear and convincing evidence that defendant remained a sexually dangerous
       person. The State’s proposed standard appears to be a hybrid of the reasonable doubt
       standard of review set forth in People v. Collins, 106 Ill. 2d 237, 261 (1985), and the
       requirement in section 9(b) of the Act (725 ILCS 205/9(b) (West 2014)) that the State prove
       by clear and convincing evidence during a recovery hearing that the applicant is still a
       sexually dangerous person. In support of its argument, the State cites People v. Bingham,
       2014 IL 115964, In re Commitment of Fields, 2012 IL App (1st) 112191, and People v.
       Trainor, 337 Ill. App. 3d 788 (2003). Bingham and Fields concern a circuit court’s ruling on
       an initial petition to declare an individual a sexually dangerous person or a sexually violent
       person, in which the State must prove the allegations of the petition beyond a reasonable
       doubt. Bingham, 2014 IL 115964, ¶¶ 25, 30; Fields, 2012 IL App (1st) 112191, ¶ 63. Trainor
       involved a recovery petition under a prior version of the Act. Trainor, 337 Ill. App. 3d at
       794. At the time Trainor was decided, the State was required to prove beyond a reasonable
       doubt that an applicant in a recovery proceeding was still sexually dangerous. Id.; People v.
       Trainor, 196 Ill. 2d 318, 338 (2001).
¶ 43       The legislature subsequently amended the Act to specify that the State’s burden of proof
       at a recovery hearing was to prove by clear and convincing evidence that the applicant was

                                                   -7-
       still sexually dangerous. 725 ILCS 205/9(b) (West 2014). See also People v. Craig, 403 Ill.
       App. 3d 762, 767 (2010). Rather than combining the Collins reasonable doubt standard of
       review with the clear and convincing evidence standard, we find that the proper standard of
       review was whether the court’s determination was against the manifest weight of the
       evidence, as set forth in Donath, 2013 IL App (3d) 120251, ¶ 38, and Sandry, 367 Ill. App.
3d at 978.

¶ 44                               II. Finding of Sexual Dangerousness
¶ 45       Turning to the merits of defendant’s argument on appeal, we find that the circuit court’s
       determination that defendant was still a sexually dangerous person was not against the
       manifest weight of the evidence. Section 1.01 of the Act defines “[s]exually dangerous
       persons” as:
                    “All persons suffering from a mental disorder, which mental disorder has existed
               for a period of not less than one year, immediately prior to the filing of the petition
               hereinafter provided for, coupled with criminal propensities to the commission of sex
               offenses, and who have demonstrated propensities toward acts of sexual assault or
               acts of sexual molestation of children ***.” 725 ILCS 205/1.01 (West 2014).
       Also, a finding of sexual dangerousness under the Act “must *** be accompanied by an
       explicit finding that it is ‘substantially probable’ the person subject to the commitment
       proceeding will engage in the commission of sex offenses in the future if not confined.”
       People v. Masterson, 207 Ill. 2d 305, 330 (2003).
¶ 46       Here, the record supports the court’s finding that defendant was still a sexually dangerous
       person. Clounch testified that defendant had paraphilic disorders that had existed for more
       than one year: sexual sadism, zoophilia, and pedophilic disorder. Clounch testified that
       paraphilic disorders did not dissipate over time and that an individual with such a disorder
       would continue to have sexual arousal and fantasies associated with the disorder for the rest
       of his or her life. However, through treatment, individuals with paraphilic disorders could
       implement interventions that could reduce their risk to reoffend. Clounch opined that
       defendant had not made sufficient progress in treatment to reduce his risk to reoffend. We
       note that one of defendant’s past therapists described him as “highly sexualized and indicated
       that he didn’t care what or who he had sex with.”
¶ 47       We acknowledge that Witherspoon testified that defendant did not suffer from a
       paraphilic disorder. Witherspoon specifically testified that defendant’s behavior associated
       with the zoophilia diagnosis was an act of an opportunistic adolescent with bipolar disorder
       rather than indicative of zoophilia. Because Witherspoon’s report is not in the record on
       appeal, it is unclear what basis, if any, Witherspoon had for believing that defendant did not
       have sexual sadism disorder or pedophilic disorder. The court explicitly accepted Clounch’s
       testimony that defendant suffered from three paraphilic disorders over Witherspoon’s
       testimony that he did not suffer from a paraphilic disorder. It was the province of the circuit
       court to determine the weight to be afforded to the witnesses’ testimony, and we defer to the
       court’s credibility determination. See Donath, 2013 IL App (3d) 120251, ¶ 41.
¶ 48       We reject defendant’s argument that there was no evidence that he continued to suffer
       from a paraphilia, which is based on defendant’s own self-serving statement to Clounch that
       he currently had fantasies about adult women. Clounch noted, however, that this was the first
       time defendant reported having sexual fantasies about adult women and that defendant had

                                                  -8-
       never had sexual contact with an adult woman. We also note Clounch’s testimony that
       paraphilias do not dissipate over time.
¶ 49       Clounch also opined that defendant had criminal propensities toward the commission of
       sex offenses and toward acts of sexual assault and/or molestation of children. Clounch’s
       opinion is supported by defendant’s past offenses. Defendant had a prior conviction for
       aggravated cruelty to animals for an incident where defendant killed his family cat and
       masturbated on the cat’s dead body. Defendant reported that he also killed three gerbils and
       felt sexually aroused after doing so. On another occasion, defendant left his house on
       Halloween night in a costume with a bag of candy while he was on electronic home
       confinement. Defendant told police officers that he planned to snatch a child and force the
       child to perform oral sex on him. In the instant case, defendant was charged with aggravated
       criminal sexual abuse for fondling the genitals of a 10-year-old boy while they were
       wrestling. Defendant previously admitted to police officers that he touched the boy’s penis
       with his elbow and became sexually aroused. Although all of these incidents occurred prior
       to defendant’s incarceration, we note Clounch’s testimony that paraphilic orders do not
       dissipate over time and that defendant has not made sufficient progress in treatment to reduce
       his risk to offend.
¶ 50       Additionally, Clounch testified that defendant was substantially probable to reoffend in
       the future due to his mental health diagnoses. Additionally, two actuarial assessments—the
       Static 99R and the Stable 2007—showed that defendant posed a high risk to reoffend.
       Additionally, Clounch testified that several dynamic factors indicated that defendant was at
       an increased risk to reoffend. These factors included sexual preoccupation, sexual preference
       for children, emotional congruence with children, sexualized violence, multiple paraphilias,
       lack of an emotionally intimate relationship with an adult, and resistance to rules and
       supervision. Clounch also noted that defendant had not made progress in treatment.
¶ 51       We reject defendant’s argument that we should not consider the results of the actuarial
       assessments based on Witherspoon’s testimony that they are not predictive of recidivism risk,
       especially for people who were juveniles when they committed their offenses. We note that
       defendant was over 18 years old during the Halloween incident, the incident with the cat, and
       the incident where he wrestled with the 10-year-old boy. Additionally, even if we were not to
       consider the results of the actuarial testing, the dynamic risk factors Clounch discussed and
       defendant’s lack of progress in treatment show that defendant is at risk to reoffend in the
       future.
¶ 52       Finally, we reject defendant’s argument that we should excuse his lack of progress in
       treatment because the “arbitrary rules” of the sexually dangerous persons program have
       prevented him from attending and completing treatment. The majority of the tickets
       defendant received were for missing treatment, arriving late, or leaving early. We note that
       defendant only had therapy once per week for an hour and a half. These infractions were
       within defendant’s control, and we will not excuse defendant’s lack of progress in treatment
       on this basis.

¶ 53                                       CONCLUSION
¶ 54      The judgment of the circuit court of Rock Island County is affirmed.

¶ 55      Affirmed.

                                                  -9-